DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 11/11/20 has been entered.  Claims 1- 7 and 9- 12 are amended.  Claims 14- 20 were withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 13 are being addressed by this Action.
Response to Arguments
Since applicant’s amendment to claim 7 merely provides additional functional language, the interpretation of “bias element” under 35 U.S.C. 112(f) is maintained.
Applicant’s amendment has obviated the rejection under 35 U.S.C. 112(b) made in the Non-Final Office Action, mailed 8/21/20.
Applicant’s arguments, see Remarks, filed 11/11/20, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive because Ogawa does not disclose the newly added claim language regarding three or more linkages.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ogawa et al. (US Pub. No. 2014/0148820 A1) in view of Ortiz (US Pat. No. 5,441,494).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1- 2 and 5- 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Pub. No. 2014/0148820 A1) in view of Ortiz (US Pat. No. 5,441,494).  Ogawa is cited in the IDS filed 6/19/19.




    PNG
    media_image1.png
    550
    878
    media_image1.png
    Greyscale

Regarding claim 1, Ogawa discloses a user interface device for manipulating a robotic surgical tool in a surgical robotic system, comprising:
a device body (4) (Figs. 1- 3, 6- 22) having a body surface around a central axis (o1) (Figs. 8- 9);

a tracking sensor (5) (Figs. 1- 3, 6- 22) mounted within the device body (4) (P. [0040] - - being disposed on the body surface of device body is interpreted as being mounted within the device body similarly to applicant’s Fig. 2 showing sensor 214 disposed on the body surface of device body 204), wherein the tracking sensor (5) is configured to track movement of the device body (4) and generate an input spatial state signal for controlling a spatial motion of the robotic surgical tool (16) (See Fig. 5 - -schematically showing signal processing) (Ps. [0039], [0041], [0048]).
Ogawa discloses the claimed invention except for three or more grip linkages. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Ogawa device to duplicate grip linkage(s) to include three or more grip linkages, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Additionally, because Ogawa discloses two grip linkages in order to control the two jaws of forceps 17 (Ogawa - - P. [0045], See Figs. 3, 4) and because Ortiz teaches three grip linkages to control three fingers of a controlled hand (150) (Fig. 1), the duplication of grip linkages is known in the art of manipulators for yielding predictable .  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Regarding claim 2, Ogawa in view of Ortiz discloses the apparatus of claim 1, Ogawa further disclosing wherein each grip linkage (6) includes a follower arm (6a) (Fig. 2), pivotally coupled to the grip crank at a follower-crank joint (J1) (See Annotated Fig. 2), wherein the follower arm (6a) is pivotally coupled to a slider (S) (See Annotated Fig. 2) at a follower-slider joint (J2) (See Annotated Fig. 2), and wherein the slider (S) is slidably coupled to the body surface of the device body (4) at a slider-body joint (J3) to move along the central axis (See Fig. 2) (P. [0047]).
Regarding claim 5, Ogawa in view of Ortiz discloses the apparatus of claim 1, Ogawa further disclosing wherein the respective grip cranks of the three or more grip linkages (6) extend from the device body along respective planes intersecting along the central axis, and wherein the respective planes are equiangular about the central axis (o1) (See Fig. 2 showing double arrows indicating respective planes equiangular about the central axis).
Regarding claim 6, Ogawa in view of Ortiz discloses the apparatus of claim 5, but Ogawa in view of Ortiz does not disclose an additional grip linkage including an additional grip crank extending from the device body between the respective planes of the respective grip cranks of the three or more grip linkages. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Ogawa device to duplicate grip linkage(s) to include an additional grip linkage including an additional grip crank, since it has been held that mere duplication of 
Regarding claim 7, Ogawa in view of Ortiz discloses the apparatus of claim 2, Ogawa further disclosing further comprising a bias element (6b, 25) (Figs. 2, 11- 13) (P. [0047] - - refers to biasing member 6b, which according to Fig. 2 appears to be a spring and according to Figs. 11- 13 a linearly-moving rod, both of which are interpreted under 35 U.S.C. 112(f) as a structural equivalents of a spring as found in applicant’s specification P. [0044]) and a linear actuator as found in applicant’s specification P. [0045]) having a first end coupled to the device body (4) and a second end coupled to the slider (S) wherein the first end and the second end are moveable relative to each other to move the slider toward or away from the first end.
Regarding claim 8, Ogawa in view of Ortiz discloses the apparatus of claim 7, Ogawa further disclosing wherein the bias element (6b, 25) is a linear actuator (Figs. 11- 13) (P. [0102]).
Claims 11- 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Pub. No. 2014/0148820 A1) in view of Ortiz (US Pat. No. 5,441,494), Lutzow et al. (WO 2016/201544 A1) and Savall et al. (US Pub. No. 2018/0078034 A1).  Savall is cited in the Non-Final Office Action, mailed 8/21/20.  Lutzow is cited in the IDS filed 6/16/19.
Regarding claims 11 and 12, Ogawa in view of Ortiz discloses the apparatus of claim 1, but Ogawa in view of Ortiz does not teach (claim 11) a grip crank capacitive sensing pad nor (claim 12) a second grip crank capacitive sensing pad.  However, 
(claim 11) a grip crank capacitive sensing pad (372, 374, 376) (Fig. 7B - - showing 3 grip crank capacitive sensing pads) mounted on the grip crank (360); and
a user interface device processor electrically coupled to the grip crank capacitive sensing pad (372, 374, 376) to detect a change in a capacitance of the grip crank capacitive sensing pad (372, 374, 376)(p. 16 of document as filed, l. 9- 19; p. 17 of document as filed, l. 22- 26);
(claim 12) further comprising a second grip crank capacitive sensing pad (372, 374, 376) (Fig. 7B - - showing 3 grip crank capacitive sensing pads) mounted on the grip crank (360), wherein the user interface device processor is electrically coupled to the second grip crank capacitive sensing pad to detect a sequence of changes in respective capacitances of the grip crank capacitive sensing pad and the second grip crank capacitive sensing pad (p. 16 of document as filed, l. 9- 19; p. 17 of document as filed, l. 22- 26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip crank associated with Ogawa in view Ortiz to include a first and second grip crank capacitive sensing pad as taught by Lutzow because it would allow the detection of the position of the operator’s thumb, which may be used to provide an indication that the user interface is being grasped by the operator’s hand, and to provide information regarding the position of the operator’s hand on the body device (Lutzow - - p. 16, l. 9- 19).  The motivation for the 
Ogawa in view of Ortiz and Lutzow does not specifically disclose an interlock off signal.  However, Savall teaches a user console system for robotic surgery including a safety interlock that disables one or more user controls in response to the console controller detecting the absence of a user (Ps. [0010], [0156]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grip crank capacitive sensing pad disclosed by Ogawa in view of Ortiz and Lutzow such that a user interface device processor taught by Savall is electrically coupled to the grip crank capacitive sensing pad associated with Ogawa in view of Ortiz and Lutzow in order to detect a change in a capacitance of the grip crank capacitive sensing pad, wherein the user interface device associated with Ogawa in view of Ortiz and Lutzow is configured to generate an interlock off signal in response to detecting the change in the capacitance of the grip crank capacitive sensing pad because it would provide a "lock out" feature, in which the user interface device processor can automatically determine the presence or absence of a user, and responsively, automatically enable or disable the controls (Savall - - Ps. [0010], [0156]).  The motivation for the modification would have been to provide a safety feature capable of protecting the patient in case the operator loses control of the robotic surgical tool (Savall - - Ps. [0156]- [0158]).
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa et al. (US Pub. No. 2014/0148820 A1) in view of Ortiz (US Pat. No. 5,441,494), Lutzow et al. (WO 2016/201544 A1), Savall et al. (US Pub. No. 2018/0078034 A1) and Araki et al. (US Pub. No. 2010/0302140 A1).  
Regarding claim 13, Ogawa in view of Ortiz, Lutzow and Savall discloses the apparatus of claim 12, but Ogawa in view Ortiz, Lutzow and Savall does not include a finger clutch that generates a clutch signal.  However, Araki teaches an operation device having a select button (18) (Figs. 3- 4) for starting a game, selecting a game or pausing a game during execution of the game (Ps. [0029], [0040]).  Because the claimed finger clutch generates a clutch signal to pause the motion of actuator 114 and the corresponding surgical tool 104 (See applicant’s Specification P. [0033]), and because the select button (18) taught by Araki similarly generates a signal to pause the execution a game and because both inventions are directed solving the problem of user interfaces to remotely control an execution of programming, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify one of the multiple grip crank capacitive sensing pads (372, 374, 376) (Fig. 7B - - showing 3 grip crank capacitive sensing pads) mounted on the grip crank (360) associated with the modified device of Ogawa in view of Ortiz, Lutzow and Savall to include a finger clutch that generates a clutch signal as taught by Araki such that, upon combination with Araki, the user interface further comprises a finger clutch mounted on the device body, wherein the finger clutch includes a conductive pad extending around the central axis, and wherein the user interface device processor is electrically coupled to the conductive pad to generate a clutch signal in response to detecting a change in a capacitance of the conductive pad.

Allowable Subject Matter
Claims 3- 4 and 9- 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 3, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, wherein the slider-body joint is a prismatic joint.
Regarding claim 9, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, further comprising a bistable latching mechanism, wherein the bistable latching mechanism includes a cam follower that moves along a cam between an unlatched position, an end-of-travel position, and a latched position, wherein the cam follower moves from the unlatched position to the end-of-travel position when the grip cranks pivot toward the device body between an open position and a closed position, and wherein the cam follower moves from the end-of-travel position to the latched position when the grip cranks pivot away from the device body between the closed position and a locked position.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759.  The examiner can normally be reached on Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/K.R/           Examiner, Art Unit 3771  

/KATHLEEN S HOLWERDA/           Primary Examiner, Art Unit 3771